     Case 2:20-cv-01529-KJM-DMC Document 7 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNA MARIE WILL,                                 No. 2:20-CV-01529-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ERIC CLAY, et al.,
15                       Defendants.
16

17                  Plaintiff, proceeding with counsel, brings this civil action under 42 U.S.C. § 1983.

18   Plaintiff filed her complaint on July 30, 2020. ECF No. 1. Summons issued the following day.

19   ECF No. 2. To date, however, no defendant has been served. Service remains unexecuted. This

20   action was set for a scheduling conference on December 9, 2020 at 10:00 a.m. Because no

21   defendant has been served, this case is not ready for scheduling. The December 9, 2020 hearing

22   will be vacated.

23                  The Court will grant Plaintiff an additional sixty (60) days from the date of this

24   Order to serve defendants. The Court will also calendar the scheduling conference for the

25   alternate date of April 14, 2021 at 10:00 a.m.

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-01529-KJM-DMC Document 7 Filed 12/08/20 Page 2 of 2


 1                  If Plaintiff fails to serve process in the additional time here allotted, she shall

 2   appear before this Court on April 14, 2021 at 10:00 a.m. to show cause for the lack of prosecution

 3   and failure to comply with the Court’s orders. See Local Rule 110. Plaintiff is here advised that

 4   failure to complete timely service could result in dismissal of Plaintiff’s claims.

 5                  IT IS SO ORDERED.

 6

 7   Dated: December 8, 2020
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
